U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: July 23, 2007 LEXINGTON RESOURCES, INC. (Exact Name of Small Business Issuer as Specified in its Charter) NEVADA (State or other Jurisdiction as Specified in Charter) 00-25455 88-0365453 (Commission file number) (I.R.S. Employer Identification No.) 7473 West Lake Mead Road Las Vegas, Nevada 89128 (Address of Principal Executive Offices) 702.382.5139 (Issuer's telephone number) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act(17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) 1 ITEM 5.02 DEPARTURE OF DIRECTORS OR PRINCIPAL OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF PRINCIPAL OFFICERS Effective on July 23, 2007, the board of directors of Lexington Resources, Inc., a Nevada corporation (the “Company”), accepted the resignation of Norman J R MacKinnon as a director, the Chief Financial Officer and a member of the audit committee of the Company. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS Not Applicable. SIGNATURES In accordance with the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. Lexington Resources, Inc. Date:July 25, 2007 By: /s/Grant Atkins Grant Atkins President/CEO 2
